IN THE SUPREME COURT OF THE STATE OF DELAWARE


ELENZA, INC.,                        §
                                     §     No. 287, 2017
      Plaintiff Below,               §
      Appellant,                     §     Court Below—Superior Court
                                     §     of the State of Delaware
      v.                             §
                                     §     C.A. No. N14C-03-185
ALCON LABORATORIES                   §
HOLDING CORPORATION and              §
ALCON RESEARCH, LTD.,                §
                                     §
      Defendants Below,              §
      Appellees.                     §

                          Submitted: January 17, 2018
                          Decided:   March 20, 2018

Before STRINE, Chief Justice; VALIHURA, VAUGHN, SEITZ, and
TRAYNOR, Justices.

Upon Appeal from the Superior Court of the State of Delaware: AFFIRMED.

Timothy J. Simeone, Esquire (Argued), Charles T. Kimmett, Esquire, Walter E.
Anderson, Esquire, and John R. Grimm, Esquire, Harris, Wiltshire & Grannis LLP,
Washington, District of Columbia; Andrew D. Cordo, Esquire and F. Troupe
Mickler IV, Esquire, Ashby & Geddes, Wilmington, Delaware; for Plaintiff-Below,
Appellant Elenza, Inc.

Heidi K. Hubbard, Esquire, Daniel P. Shanahan, Esquire, David Randall J. Riskin,
Esquire (Argued), Tamara A. Rubb, Esquire, and Michelle L. Hood, Esquire,
Williams & Connolly LLP, Washington, District of Columbia; Michael P. Kelly,
Esquire, Daniel M. Silver, Esquire, and Benjamin P. Smyth, Esquire, McCarter &
English LLP, Wilmington, Delaware; for Defendant-Below, Appellees Alcon
Laboratories Holding Corporation and Alcon Research, Ltd.
SEITZ, Justice:

       Replacement lenses used to treat eye cataracts have a limitation—the new

lenses focus only at one distance. In most cases, reading glasses are still required

after surgery. Elenza, Inc. thought it had a solution to the problem—an electro-

active intraocular lens (“EAIOL”) that used electric power and changes in eye pupil

size to “trigger” the focus of an artificial lens. If it worked, patients could see clearly

at multiple distances without glasses.

         Alcon Laboratories Holding Corporation, a developer of artificial lenses,

was also exploring EAIOL lenses. Elenza and Alcon decided to jointly pursue the

technology, first by signing a Non-Disclosure Agreement (“NDA”), followed by a

Stock Purchase Agreement (“SPA”). Unfortunately, the project fizzled after Elenza

failed to meet development milestones in the SPA. Much to Elenza’s surprise, two

years later, Alcon filed a patent application for an EAIOL and announced that it was

working with Google, Inc. to develop an EAIOL.

      Elenza filed suit in Superior Court and claimed that Alcon breached its

agreements with Elenza and misappropriated Elenza’s EAIOL trade secrets. Before

trial, the Superior Court granted in part Alcon’s motion for summary judgment,

finding that Elenza failed to support its trade secret claims. The court also limited

Elenza’s damage claims. Elenza’s contract claims went to trial. A jury found against

Elenza on all claims.



                                            2
       On appeal, Elenza argues that the Superior Court erred when it granted

summary judgment on its trade secret claims. According to Elenza, at the summary

judgment stage, its trade secret disclosures were sufficient to prove that trade secrets

existed and that Alcon used or disclosed those secrets in its later development efforts.

We need not, however, reach Elenza’s claim on appeal that it raised disputed factual

issues about the existence of trade secrets because we agree with the Superior Court

that, at summary judgment, Elenza failed to support its claim that Alcon improperly

used or disclosed any of Elenza’s alleged trade secrets. Thus, we affirm the Superior

Court’s judgment.

                                             I.

       Alcon Laboratories Holding Corporation (“Alcon”) develops and markets

standard cataract replacement lenses, called intraocular lenses (“IOL”).1 Elenza,

Inc. (“Elenza”) was an ophthalmic company that sought to develop an electro-active

intraocular lens (“EAIOL”). A standard IOL can only focus at one distance, but an

EAIOL might be able to focus at multiple distances using a physiological trigger and

special battery technology. In 2009, Alcon became interested in developing an

EAIOL and considered potential partners, including Elenza. On May 24, 2010,



1
 Alcon Research Ltd., also an appellee in this suit, is a research division of the same Swiss
company as Alcon Laboratories Holding Corporation, Novartis AG. Alcon Research Ltd. and
Alcon Laboratories Holding Corporation are referred to as “Alcon.”



                                             3
Elenza and Alcon signed a Non-Disclosure Agreement (“NDA”) and discussed

development of an EAIOL that would use pupil size as the physiological trigger.2

The parties, along with other investors, decided to enter a two-step Stock Purchase

Agreement (“SPA”) to advance EAIOL development.3 In the first step, the “Initial

Closing,” Alcon would acquire 30% of Elenza’s outstanding shares for roughly $7.5

million.4 In the second step, the “Milestone Closing,” Alcon would make a second

investment if Elenza: (1) completed a successful clinical study confirming Elenza’s

ability to develop a reliable physiological trigger based on pupil diameter, to be

assessed by a Joint Development Committee; (2) executed a Development

Agreement; and (3) procured a Research License.5

       In December 2011, Alcon decided that Elenza had not met the first milestone,

causing the parties to sign a “Clarification Agreement” that formally terminated their

relationship and dissolved all remaining contractual obligations, except the

obligation to keep information exchanged under the NDA confidential. 6 Elenza

could not find new investors for its EAIOL project and ceased its operations in




2
  App. to Opening Br. at 100–03 (Confidentiality Agreement, May 24, 2010).
3
  See id. at 257–327 (Series B Preferred Stock Purchase Agreement, Feb. 7, 2011).
4
  Id. at 263 (SPA, at 2 § 2.1(a)).
5
  Id. at 279 (SPA, at 18 § 5.14(a)–(c)); id. at 303–04 (Purchase Agreement Ex. C., Definition of
Milestone).
6
   Mot. for Summ. J., Elenza, Inc., No. N14C-03-185, at Ex. 29 (Clarification Agreement, July 9,
2012)).



                                               4
August 2013 for lack of funds.7 Alcon continued its research and development and

filed an August 29, 2013 patent application for an accommodative lens.8 Alcon also

announced almost a year later that it was collaborating with Google to develop an

EAIOL.9

       On March 20, 2014, Elenza filed a complaint against Alcon and claimed

breach of contract and misappropriation of trade secrets. Alcon responded by filing

a motion for judgment on the pleadings. The Superior Court denied Alcon’s motion,

finding the “timing of Alcon’s . . . Patent Application permits the reasonable

inference that Alcon misappropriated Elenza’s trade secrets,” and finding “genuine

issues of material fact about whether Alcon disclosed Elenza’s trade secrets.”10 In

April 2015, Elenza filed a second amended complaint, adding claims for patent

infringement and breach of fiduciary duty, and removed the case to federal court. A

month later, however, Elenza dropped the patent infringement and breach of



7
  App. to Answering Br. at 191 (Joint Dev. Committee Minutes, Dec. 16, 2011) (“Elenza ultimately
concluded that the better course would be to seek another investor, rather than commencing the
dispute resolution process.”). Elenza’s CEO stated, “I’ve reached out to 63 venture funds over the
past 18 months, and the most prevalent reason for ‘passing’ was because we do not yet have clinical
data or revenues.” Id. at 220 (E-mail from Rudy Mazzocchi, Elenza Chief Exec. Officer, to Dr.
Eric Donnenfield (July 1, 2013, 7:53 AM)).
8
  App. to Opening Br. at 435–44 (U.S. Pat. Application Publ’n, No. US 2013/0226293 A1 (Aug.
29, 2013) (“Accommodative IOL—Refractive Index Change Through Change in Polarizability of
a Medium”)).
9
  Id. at 528–30 (Press Release, Novartis, Novartis to License Google “Smart Lens” Technology
(July 15, 2014)). Google took responsibility for the research and development related to the
electronic functionality of the EAIOL technology, while Alcon took responsibility for the
pharmaceutical and medical device portion. Id.
10
   Elenza, Inc., 2015 WL 1417292, at *6–7 (Del. Super. Mar. 11, 2015).

                                                5
fiduciary duty claims, and requested the case be remanded back to the Delaware

Superior Court.

          After remand, the Superior Court granted Elenza’s motion to file a third

amended complaint, which brought seven claims against Alcon: misappropriation of

trade secrets, breach of contract, breach of the implied covenant of good faith and

fair     dealing,    intentional     misrepresentation,     affirmative   misrepresentation,

misappropriation, and conversion. Elenza sought $473.7 million in damages, based

on its “enterprise value” as of December 15, 2011—when Alcon determined the

Second Milestone was not met.

          Following extensive discovery, Alcon moved for summary judgment. The

Superior Court granted the motion for the misrepresentation, conversion,

misappropriation, and disclosure of trade secrets counts.11 Pertinent to the trade

secret claims, the Superior Court found:

          Elenza failed to present evidence upon which a reasonable factfinder
          could find disclosure of its trade secrets. Elenza has not established a
          prima facie case, through expert testimony or other evidence,
          that Alcon used or disclosed any trade secret, defined with a reasonable
          degree of precision and specificity, that was not already known or
          readily ascertainable. There is no genuine issue of material fact as to
          the disclosure of trade secrets.12




11
     Elenza, Inc., 2017 WL 2651716, at *6 (Del. Super. Apr. 20, 2017).
12
     Id. at *4.



                                                 6
The court also refused to allow Elenza to pursue lost enterprise damages, finding the

claim too speculative.13 But, the court denied the motion as to the breach of contract

and breach of the implied covenant of good faith and fair dealing claims, finding

genuine issues of material fact whether Elenza met the Closing Milestone and

whether Alcon fraudulently induced Elenza to sign the Clarification Agreement.

The breach of contract and breach of the implied covenant of good faith and fair

dealing claims went to trial. A jury returned a verdict in favor of Alcon.

                                               II.

       Elenza raises three issues on appeal. First, Elenza argues the Court erred by

finding that Elenza failed to make a prima facie case for the existence and

misappropriation of trade secrets. Second, Elenza argues that the court improperly

denied its request for lost enterprise damages. And third, Elenza asserts it should

have a new trial on its breach of contract and breach of the implied covenant of good

faith and fair dealing claims, because they were inextricably intertwined with

Elenza’s trade secrets claims.

       This Court reviews the denial of a motion for summary judgment de novo.14




13
   Id. at *5 (“ELENZA is a relatively new company. It has no product, no sales, and no regulatory
approval. It is difficult for a Court to estimate the reasonableness of damages for a company with
no history. Attempting to do so would be speculative.”).
14
   Smith v. Del. State Univ., 47 A.3d 472, 475–76 (Del. 2012).



                                                7
Summary judgment is appropriate when, viewing the facts in the light most

favorable to the nonmoving party, “there is no genuine issue as to any material fact”

and the movant “is entitled to a judgment as a matter of law.”15 The movant must

present sufficient evidence from which a rational trier of fact could find in its favor.16

“This Court will not draw unreasonable inferences in favor of the non-moving

party.”17 Because we find dispositive Elenza’s failure to raise disputed issues of

material fact about Alcon’s misappropriation of trade secrets, we need not reach the

other issues raised on appeal.

                                           A.

       Under the Delaware Uniform Trade Secret Act, a trade secret is:

       [I]nformation, including a formula, pattern, compilation, program,
       device, method, technique or process, that:
           a. Derives independent economic value, actual or potential,
              from not being generally known to, and not being readily
              ascertainable by proper means by, other persons who can
              obtain economic value from its disclosure or use; and
           b. Is the subject of efforts that are reasonable under the
              circumstances to maintain its secrecy.18
       To prove trade secret misappropriation, the plaintiff must demonstrate that:

(1) a trade secret exists; (2) the plaintiff communicated the secret to the defendant;



15
   Super. Ct. Civ. R. 56.
16
   Smith, 47 A.3d at 477.
17
   Id.
18
   6 Del. C. § 2001(4).



                                            8
(3) there was an express or implied understanding that the secrecy of the matter

would be respected; and (4) the secret information was improperly used or disclosed

to the injury of the plaintiff.19 A trade secret can be “[t]he combination of steps into

a process . . . , even if all the component steps are known, so long as it is a ‘unique

process which is not known in the industry.’”20

       In its Amended Designation of Trade Secrets, Elenza defined its trade secrets

as “the technologies and information . . . both individually and when combined, in

whole or in part, to form an electro-active intraocular lens that, when triggered

through any variety of mechanisms, applies an electric charge to a liquid crystal

filled lens in order to change the refractive index of the lens.”21 These technologies

include: hermetic seals, haptics and injectors, blink-filter algorithms, application-

specific integrated circuits (“ASICs”), photovoltaic cells, and batteries.22 Elenza’s


19
   Nucar Consulting, Inc. v. Doyle, 2005 WL 820706, at *5 (Del. Ch. Apr. 5, 2005), aff’d, 913
A.2d 569 (Del. 2006); Wilmington Tr. Co. v. Consistent Asset Mgmt. Co., Inc., 1987 WL 8459, at
*3 (Del. Ch. Mar. 25, 1987).
20
   Merck & Co., Inc. v. SmithKline Beecham Pharms. Co., 1999 WL 669354, at *15 (Del. Ch. Aug.
5, 1999) (quoting Salsbury Labs., Inc. v. Merieux Labs., Inc., 735 F. Supp. 1555, 1569 (M.D. Ga.
1989), aff’d, 908 F.2d 706 (11th Cir. 1990)); see also id. (“Where at individual steps of a process
there are a variety of alternatives, the choice made through much effort of specific ingredients,
materials, conditions, and steps in an actual, working process constitutes a trade secret.”); Imperial
Chem. Indus. Ltd. v. Nat’l Distillers & Chem. Corp., 342 F.2d 737, 742 (2d Cir. 1965) (“[A] trade
secret can exist in a combination of characteristics and components, each of which, by itself, is in
the public domain, but the unified process, design and operation of which, in unique combination,
affords a competitive advantage and is a protectable secret.”).
21
   App. to Opening Br. at 692 (Am. Designation of Trade Secrets, Elenza, Inc., No. 1.15-cv-00348-
GMS, at 1 (Del. Super. Mar. 3, 2016)).
22
   Id. at 692–99. Elenza’s expert, Curtis W. Frank, listed in his expert report an EAIOL roadmap,
feedthroughs, wireless charging, a power budget, sensors, handheld remotes, and test-methods. Id.



                                                  9
expert conceded that each of the technologies identified by Elenza in its Amended

Designation of Trade Secrets is generally known or readily available to the public.23

Elenza was therefore forced to take a different tack, claiming its specific use of each

component, when combined into an EAIOL process, is a trade secret.24 In other

words, the alleged trade secrets are the “information on how one could actually

fabricate one of these essential components and to do so under the constraint of

maintaining compatibility with all of the other components.” 25 Even assuming,

however, that Elenza’s combination of known technologies into a process qualifies

as a trade secret, we agree with the Superior Court that Elenza failed to raise disputed

issues of fact as to whether Alcon misappropriated Elenza’s trade secrets.



at 1824–28 (Frank, Expert Report, Elenza, Inc., No. N14C-03-185, at 14–18 (Del. Super. Aug. 19,
2016)). In its opening brief, Elenza also claims Liquid Crystal Display technology and glass
materials in wet etching. Opening Br. at 25.
23
   App. to Answering Br. at 836 (Frank Dep. 22) (“Q. You would agree that the general concept
of hermetically sealing an EAIOL was known in the field before 2010; correct? A. Yes. Q. And
as a result, you agree that the general concept of hermetically sealing an EAIOL is not a trade
secret; correct? A. Yes. Q. You agree that the general concept of hermetically sealing an EAIOL
is not Elenza’s confidential information. A. Yes.”); id. at 841 (same as to IOL injectors); id. at
845 (same as to using blink sequences as physiological triggers); id. at 848 (same as to microchips
(ASICs)); id. at 857 (same as to using photovoltaic cells to measure pupil diameter); id. at 849
(same as to charge pumps); id. at 851–52 (same as to inductive recharging); id. at 855 (same as to
wireless charging and communicating); id. at 858 (same as to wet etching and laser bonding glass
substrates); id. at 866 (same as to liquid crystals). Elenza’s Chief Technology Officer conceded
that he never researched whether the components were generally known. See App. to Opening Br.
at 1630–63 (Gupta Dep.).
24
   App. to Opening Br. at 1998–99 (Frank, Expert Rebuttal Report, Elenza, No. N14C-03-185, at
3–4 ¶¶ 7–23 (Del. Super. Oct. 3, 2016). In his rebuttal report, Elenza’s expert stated that “Elenza
is not simply asserting high-level concepts of assembling various components or processes”
because those were “easy to come by for one skilled in the art.” Id. at 1999 (Frank, Expert Rebuttal
Report ¶ 22).
25
   Id. at 1999 (Frank, Expert Rebuttal Report 4 ¶ 22).

                                                10
                                               B.

       Under the Delaware Uniform Trade Secret Act, misappropriation means:

       Disclosure or use of a trade secret of another without express or implied
       consent by a person who:
           1. Used improper means to acquire knowledge of the trade
              secret; or
           2. At the time of disclosure or use, knew or had reason to know
              that his or her knowledge of the trade was:
              A. Derived from or through a person who had utilized
                 improper means to acquire it;
              B. Acquired under circumstances giving rise to a duty to
                 maintain its secrecy or limit its use; or
              C. Derived from or through a person who owed a duty to
                  the person seeking relief to maintain its secrecy or limit
                  its use; or
           3. Before a material change of the person’s position, knew or
              had reason to know that it was a trade secret and that
              knowledge of it had been acquired by accident or mistake.26
       Elenza argues that it constructed a “web” of conduct that supports its

misappropriation claim, based on certain aspects of Alcon’s EAIOL development:27

       • Timing: according to Elenza, Alcon had “no capabilities” in 2010, yet filed

           a patent application two years later.28

26
   6 Del. C. § 2001(2)(b).
27
   Opening Br. at 33. See Merck & Co., Inc., 1999 WL 669354, at *20 (quoting Greenberg v.
Croydon Plastics Co., 378 F. Supp. 806, 814 (E.D. Pa. 1974)) (“[M]ore often than not, ‘plaintiffs
must construct a web of perhaps ambiguous circumstantial evidence from which the trier of fact
may draw inferences which convince him that it is more probable than not that what plaintiffs
allege happened did in fact take place.’”).
28
   Opening Br. at 34.



                                               11
       • E-mails: Alcon stated in e-mails that it wanted to “leverage” Elenza’s

          information and that Elenza was the “only company” that could develop

          an EAIOL.29

       • Employees: some of the same engineers that collaborated with Elenza

          worked on Alcon’s EAIOL program;30 and

       • Similarities: there were general similarities to Elenza’s technologies in the

          patent application and the presentations made to Google.31

       The foregoing suspicious circumstances are all meaningful at the pleading

stage. As the Superior Court held, those allegations allowed Elenza to defeat a

motion for judgment on the pleadings.32 But, we are now at the summary judgment

stage. It is no longer time for just smoke. There has to be some fire. After

substantial discovery, where Elenza’s experts reviewed Alcon’s EAIOL internal

information under protective order, Elenza ended up relying on only two events to

claim actual instead of possible misappropriation—the patent application and the

presentations to Google.

       Turning first to the patent application, Elenza did not raise a disputed issue of

material fact regarding the use of Elenza’s trade secrets.               Despite extensive



29
   Id.
30
   Id. at 34–35.
31
   App. to Opening Br. at 1853 (Frank, Expert Report 43 ¶ 145) (stating that Alcon’s EAIOL “was
structurally and functionally similar to Elenza’s EAIOL in many aspects”).
32
   Elenza, Inc., 2015 WL 1417292, at *6–7.

                                              12
discovery, Elenza was unable to point to evidence supporting a rational inference

that Alcon made any specific use of Elenza’s claimed secrets in the patent

application.     Elenza’s expert admitted that the patent application was “rather

general” and didn’t “go into specifics.”33 Throughout his deposition, when asked to

provide documentary support for his opinion that Alcon or Google was using

Elenza’s specific designs, Elenza’s expert never mentioned the patent application:

       Q. Do you have an opinion as to whether Google used or is using
          Elenza’s specific configuration for wirelessly communicating with
          an EA-IOL in Google’s research and development program?
       A. No, my opinion is that the collection of information that Alcon
          provided to Google . . . informed them. I take that as an indication
          that it is design data that Google may or may not use.
       Q. And do you have any evidence, documents, or testimony to indicate
          to you whether they’re using it one way or the other?
       A. No.34
                                          ...

       Q. [Y]ou have not seen a document that you believe shows that Alcon
          disclosed Elenza’s specific feedthrough material specifications or
          testing to anyone.
       A. I do not recall one.35
                                        ...

       Q. [D]o you have an opinion that Alcon used Elenza’s information
          [regarding hermetic sealing] in their independent EA-IOL research
          program?
       A. I believe it was part—part of their design portfolio.

33
   App. to Answering Br. at 836 (Frank Dep. 24–25); cf. Destiny Health, Inc. v. Conn. Gen. Life
Ins. Co., 39 N.E.3d 275, 283 (Ill. App. Ct. 2015) (finding insufficient evidence to create a genuine
issue of material fact when the expert consistently answered, “I don’t know” or “I can’t point to
anything” that showed that defendant actually used any of the plaintiffs’ trade secrets).
34
   App. to Answering Br. at 856 (Frank Dep. 104).
35
   Id. at 834.



                                                13
       Q. Can you point to any exhibit, evidence or testimony that would
          support that conclusion?
       A. No.36

       Elenza’s expert repeated the same answers for each component—he was

unable to provide an opinion, documents, evidence, or witnesses, that would create

a triable issue of fact that Alcon used Elenza’s trade secrets, aside from what was

generally known.37 He also never suggested that the patent application disclosed

any of Elenza’s specific trade secrets.

       Regarding Alcon’s collaboration with Google, Elenza argues that Alcon’s

presentations to Google provide circumstantial evidence that “Alcon employed

Elenza’s confidential information extensively in its work with Google.” 38 Once

again, however, Elenza’s expert could not point to any evidence in the presentations

made to Google that disclosed Elenza’s specific design or use:

       Q: Does slide 4 disclose any specific Elenza trade secret or confidential
          information?
       A. No.39
                                         ...

       Q. So you would agree with me that slide 5 . . . does not disclose any
          Elenza trade secret or confidential information?
       A. No.40
                                         ...


36
   Id. at 837.
37
   Id. at 839, 841–45, 849, 851–52, 854, 856, 861, 863–64, 872, 874.
38
   Opening Br. at 35.
39
   App. to Answering Br. at 869 (Frank Dep. 154).
40
   Id. at 872.



                                              14
       Q. Do you agree that slide 16 and 17 do not disclose any Elenza trade
          secret or confidential information as we reviewed earlier today?
       A. I guess that’s true.41
                                         ...

       Q. And you would agree with me, then, that Deposition Exhibit 635 [a
          Google presentation] does not disclose any Elenza confidential or
          trade secret information; correct?
       A. Yes.42

       This line of questioning continued throughout the deposition. 43 Elenza’s

expert failed to point to any information in the slides supporting an inference that

Alcon disclosed Elenza’s specific information beyond what was generally known.44

       The circumstances here are strikingly similar to those in Savor, Inc. v. FMR

Corp. 45 In Savor, Inc., the plaintiff presented circumstantial evidence that the

defendants had the “motive and opportunity” to misappropriate its trade secret, and


41
   Id.
42
   Id. at 882; see also id. at 883 (“Q. So you agree with me that Deposition Exhibit 567 [a second
Google presentation] does not contain any Elenza confidential or trade secret information? A.
Yes.”); id. (same as to a third Google presentation).
43
   Id. at 862–64, 869–71, 876–77, 880–81. Further, at the pretrial conference, Elenza’s counsel
admitted that “we have not seen that [the slides] were actually used in connection with the Google
meeting” and “the draft slides contained the Elenza slides” but “those slides were not provided to
Google.” App. to Opening Br. at 2189, 2192 (Pretrial Tr., Elenza, Inc., No. N14C-03-185, at 8–
9, 19–20 (Del. Super. June 1, 2017).
44
   Elenza argues that Alcon used “exact copies of slides” from Elenza presentations. Opening Br.
at 14. But Elenza only cites one “Back-up” slide found in the draft presentation, which contains
two images from an Elenza presentation. The final presentation sent to Google, however does not
contain this slide. See App. to Opening Br. at 586 (Electro-Active (Autofocus)—IOL Optics
Review Draft Presentation, Back-Up Slides, at 6 (Oct. 24, 2014)); App. to Answering Br. at 244–
90 (Electro-Active (Autofocus)—IOL Optics Review Final Presentation (Oct. 27, 2014)). At
most, in one presentation, Alcon disclosed that it had “done a pupil study in collaboration with a
third party” without naming Elenza, but explained that it found that “pupil sensing was not an
appropriate avenue to pursue.” App. to Opening Br. at 625 (Pettit Dep. 84).
45
   2004 WL 1965869 (Del. Super. July 15, 2004).



                                               15
that the defendant’s program was “sufficiently similar” to its own to create an
                                         46
inference of misappropriation.                The Superior Court found the plaintiff’s

circumstantial evidence was insufficient because the plaintiff could only establish

that the defendant “could have disclosed” the trade secret—it provided no evidence

that it actually did.47 Similarly, Elenza attempts to show Alcon had the “motive and

opportunity” to misappropriate its trade secret based on Alcon’s collaboration with

Google, and that the EAIOL designs were “sufficiently similar” based on the patent

application. Like Savor, Inc., however, this information is insufficient to give rise

to an inference of misappropriation because Elenza could only establish that Alcon

“could have” used Elenza’s designs.48 It could not point to any evidence in the

presentations or patent application that it actually did.49




46
   Id. at *8.
47
   Id. at *9 (“The opportunity to acquire information is not the same as actually acquiring it.”).
48
   See App. to Answering Br. at 868–83 (Frank Dep. 152–211); see also, e.g., id. at 835 (“Q. [D]o
you have an opinion [that] Alcon used Elenza’s specific feedthrough materials, specifications, or
testing in their own EAIOL research? A. The opinion is that Elenza provided at least one option
for feedthroughs . . . . That could have been what [Alcon] used. It was one of their options.”)
(emphasis added); id. at 851–52 (“Q. Do you have an opinion that Alcon used Elenza’s specific
configuration for inductively recharging an EAIOL . . . ? A. They could choose one approach or
Elenza’s approach that was available to them. Q. Do you have any evidence, documents, or
testimony that would suggest to you that they chose to use Elenza’s information? A. I’m not aware
of any documents.”) (emphasis added).
49
   See also Othentec Ltd. v. Phelan, 526 F.3d 135, 142 (4th Cir. 2008) (rejecting the plaintiffs’
misappropriation of trade secrets claim where the plaintiffs’ expert stated he had his “suspicions”
that the defendant used their secrets, but he could not identify the specific aspects defendants used).



                                                  16
       Elenza relies on Monovis, Inc. v. Aquino to support its misappropriation

claim.50 In Monovis, the Western District of New York found that the plaintiffs

adequately pled misappropriation of trade secrets involving a single-screw

compressor because the circumstantial evidence against the defendants was

“anything but ambiguous or delicate.”51 The circumstantial evidence consisted of a

“speedy coming of age in the single-screw compressor marketplace” and a

“comparison of the plaintiffs’ and the defendants’ manufacturing techniques . . . of

a highly technical nature.”52 The court concluded that the plaintiffs’ trade secret

“chart[ed] the way through the many problems and decisions faced in designing a

single-screw compressor and developing a practical manufacturing technique.” 53

Here, Elenza’s circumstantial evidence is much more “delicate.” While Elenza

states that it “solved a variety of technical challenges for the production of [an

EAIOL], by making the ‘important choices’ at ‘various process steps,’” it does not

explain in any detail what those “technical challenges” or “important choices” were.

Nor does it provide any evidence Alcon used or disclosed those important choices

or steps—aside from listing the components it conceded were generally known.54



50
   905 F. Supp. 1205 (W.D.N.Y. 1994).
51
   Id. at 1231.
52
   Id.
53
   Id.
54
   Opening Br. at 25 (quoting Merck & Co., Inc., 1999 WL 669354, at *17); see Trident Prods. &
Servs., LLC, 859 F. Supp. 2d at 780 (explaining that the plaintiff “must support its claim with
‘actual objective evidence,’ not ‘only inference’”).

                                              17
Thus, Elenza failed to support its trade secret misappropriation claim by providing

evidence that would support a judgment in its favor. Instead, it relied solely on

speculation and conjecture.

                                         III.

       Elenza failed to raise a disputed issue of material fact that Alcon

misappropriated its trade secrets. Thus, the Superior Court did not err when it

granted summary judgment to Alcon on Elenza’s trade secret misappropriation

claim. Because our disposition of the trade secret claims is dispositive of the appeal,

we need not address Elenza’s additional claims that the court erred by denying its

damages calculation and request for a new trial. The judgment of the Superior Court

is affirmed.




                                          18